■PER CURIAM.
Defendant, Confederation Life Association, a Canadian insurance company, appeals from a final decree for the appellees, who were the plaintiffs below.
The plaintiffs brought an action against the insurance company in the Circuit Court of Dade County, Florida. They alleged that they were beneficiaries of the proceeds of :a life insurance policy which the insurance company had issued on the life of one German Lopez Sanchez.
The complaint sought relief which could be characterized as “equitable” and “legal”. The final decree found that the equities were with the plaintiffs and under the principles of Confederation Life Association v. Vega y Arminan, Fla.App.1968, 207 So.2d 33, Cert, discharged, Fla.1968, 211 So.2d 169, ordered the insurance company to pay plaintiffs the sum of Ten Thousand Dollars plus bonuses and interest from October 31, 1963.
On appeal there is a difference of opinion between the parties as to whether plaintiffs were seeking legal or equitable relief in the trial court. Plaintiffs argue that they were seeking and obtained specific performance of the insurance contract in question.
An examination of the complaint shows that it did not contain any allegation that plaintiffs were without a plain adequate and complete remedy at law. See 29A Fla.Jur. Specific Performance § 14. Neither is there proof that plaintiffs had an inadequate or incomplete remedy at law. Cf. Confederation Life Association v. Vega y Arminan, Fla.App.1968, 207' So.2d 33, p. 35. We hold, therefore, that plaintiff’s ac*540tion was not in the posture of Vega, supra, and this action was not controlled or governed by the equitable principles pronounced therein.
The final decree herein appealed is Reversed.